DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 14 January 2022 amends claims 1, 10, and 17. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Wentz does not teach or suggest determining an input authentication value, but merely states generically that an identifier of a local software monitor may include input. It is unclear how an input authentication would be determined according to the teachings of Wentz…” In response, Application has failed to fully appreciate the proposed modification of Litsios in 
Applicant argues, “Applicant asserts that Listios [sic] and Wentz, neither individually not in combination, teach or suggest a combination of input/output data comparisons and fingerprint authentication to verify a software product…” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oxford. Specifically, Oxford discloses the generation of an HMAC output ([0106] & Figure 10, 1014: output 1014 reads on the claimed fingerprint because output 1014 corresponds to the HMAC conversion of an input 1012 or 1004) that is result of a first input being run through an HMAC function to create an output (Figure 10, 1012) that is then utilized along with the HMAC output of a second input (Figure 10, 1004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litsios, U.S. Publication No. 2020/0127841, in view of Wentz, U.S. Patent No. 10,742,421, and further in view of Oxford, U.S. Publication No. 2017/0063544. Referring to claims 1, 10, 17, Litsios discloses a software execution validation procedure for software having a plurality of segments that are executed in a specified order ([0126] & [0186]-[0189] & Figure 1: specified order of execution for the segments would represent an interdependent relationship between the segments), which meets the limitation of identifying a software product having a set of interdependent software components. The procedure is implemented on a node that includes a processor, and memory that stores instructions and data to implement the procedure ([0282]), which meets the limitation of a processing unit, and a computer readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by the processing unit to cause the processing unit to perform a method. The validation for each code segment is performed by receiving authorized input data and expected output data ([0193]: expected output data reads on the claimed first verification value and authorized input reads on the second verification value and the combined expected output and authorized input reads on the claimed verification record), which meets the limitation of for each software component of the set of interdependent software components, defining an associated verification record, wherein each verification record includes a first verification value that verifies output data of the associated software component, and a second verification value that verifies input data of the associated software component. The individual segment is executed and actual output of the execution is gathered ([0193]: actual output reads on the claimed output authentication value; executed individual segment reads on the claimed first component), which meets the limitation of determining an output authentication value for a first component of the set of interdependent software components based, at least in part, on output data of the first component of the set of interdependent software components. The expected output data is compared with the actual output of the executed segment such that if the comparison determines that the expected output is the same as the actual output, the segment is confirmed to be valid ([0193]), which meets the limitation of verifying authenticity of the software product based, at least in part, on a comparison between the output authentication value for the first component of a set of interdependent software components and a first verification value of a verification record associated with the first component of the set of interdependent software components of the software product, [and on a comparison between the input authentication value for the second component of the set of interdependent software components and a second verification value of a verification record associated with the second component of the set of software components of the software product].
Litsios does not disclose that the validation is determined based upon a comparison of the actual input data with expected input data for the segment. Wentz discloses a software verification procedure that utilizes verification datum that can include program input and/or program output (Col. 29, line 62 – Col. 30, line 10), which meets the limitation of determining an input authentication value for a second component of the set of interdependent software components based, at least in part, on input data of the second component of the set of interdependent software components, verifying authenticity of the software product based, at least in part, on a comparison between the input authentication value for the second component of the set of interdependent software components and a second verification value of a verification record associated with the second component of the set of software components of the software product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for validation procedure of Litsios to have additionally compared actual program input data with expected program input data because Wentz discloses that verification utilizing input and output data is one of a finite number of possible forms of verification datum that could have been utilized by one of ordinary skill in the art with a reasonable expectation of success (Col. 30, lines 3-10).
Litsios does not disclose that the authorized input data and expected output data is hashed. Wentz discloses generating verification data for software that includes a cryptographic hash of program inputs and program outputs (Col. 29, line 62 – Col. 30, line 10) and the cryptographic hash can include an HMAC (Col. 4, lines 34-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authorized input data and expected output data of Litsios to have been cryptographically hashed in order to provide tamper-proof representations of the data as suggested by Wentz (Col. 3, lines 58-65 & Col. 4, lines 16-23).
Litsios, as modified in view of Wentz above, does not disclose a fingerprint corresponding to a process used to convert the input data. 
Oxford discloses the generation of an HMAC output ([0106] & Figure 10, 1014: output 1014 reads on the claimed fingerprint because output 1014 corresponds to the HMAC conversion of an input 1012 or 1004) that is result of a first input being run through an HMAC function to create an output (Figure 10, 1012) that is then utilized along with the HMAC output of a second input (Figure 10, 1004), which meets the limitation of a fingerprint corresponding to a process used to convert the input data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authorized input Litsios to have been hashed in the manner described in Oxford, in order protect the software execution validation procedure of Litsios from replay attacks as suggested by Oxford ([0005] & [0101] & [0106]).
Referring to claims 2, 11, 18, Litsios discloses that the validation for each code segment is performed by receiving authorized input data and expected output data ([0193]). Litsios does not disclose that the authorized input data and expected output data is hashed. 
Wentz discloses generating verification data for software that includes a cryptographic hash of program inputs and program outputs (Col. 29, line 62 – Col. 30, line 10) and the cryptographic hash can include an HMAC (Col. 4, lines 34-44), which meets the limitation of wherein the first verification value includes a hash code, and wherein the second verification value includes a hash-based message authentication code (HMAC). It would have been obvious to one of ordinary skill in the art for the authorized input data and expected output data of Litsios to have been hashed in order to provide tamper-proof representations of the data as suggested by Wentz (Col. 3, lines 58-65 & Col. 4, lines 16-23).
Referring to claims 3, 4, 12, 13, 19, 20, Litsios discloses that the validation for each code segment is performed by receiving authorized input data and expected output data ([0193]). Litsios does not disclose that the authorized input data and expected output data is hashed. 
Wentz discloses generating verification data for software that includes a cryptographic hash of program inputs and program outputs (Col. 29, line 62 – Col. 30, line 10), which meets the limitation of defining the first verification value of the verification record based, at least in part, on a hash function and on the output data of the software component, and defining the second verification value of the verification record based, at least in part, on the hash function and on the input data of the software component. The cryptographic hash can include an HMAC (Col. 4, lines 34-44: HMAC is known in the art as being a specific type of message authentication code generated using a cryptographic hash function and a secret cryptographic key), which meets the limitation of wherein the hash function employs a secret key. It would have been obvious to one of ordinary skill in the art for the authorized input data and expected output data of Litsios to have been hashed in order to provide tamper-proof representations of the data as suggested by Wentz (Col. 3, lines 58-65 & Col. 4, lines 16-23).
Referring to claims 5, 14, Litsios, as modified in view of Wentz above, does not disclose a verification token that verifies the hashed authorized input and the hashed expected output. 
Oxford discloses the generation of an HMAC output (Figure 10, 1014: output 1014 reads on the claimed verification token) that is result of a first input being run through an HMAC function to create an output (Figure 10, 1012) that is then utilized along with the HMAC output of a second input (Figure 10, 1004), which meets the limitation of defining a verification token, wherein the verification token verifies the first verification value and the second verification value of a verification record. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authorized input and expected output of Litsios to have been hashed in the manner described in Oxford, in order protect the software execution validation procedure of Litsios from replay attacks as suggested by Oxford ([0005] & [0101] & [0106]). 
Referring to claims 6, 15, Litsios, as modified in view of Wentz above, does not disclose a verification token that verifies the hashed authorized input and the hashed expected output. 
Oxford discloses the generation of an HMAC output ([0106] & Figure 10, 1014: output 1014 reads on the claimed verification token/VHMAC because applicant’s specification [0024] defines the VHMAC to be an HMAC that uses the output of another HMAC as a key) that is result of a first input being run through an HMAC function to create an output (Figure 10, 1012) that is then utilized along with the HMAC output of a second input (Figure 10, 1004), which meets the limitation of wherein the verification token includes a verifiable HMAC (VHMAC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authorized input and expected output of Litsios to have been hashed in the manner described in Oxford, in order protect the software execution validation procedure of Litsios from replay attacks as suggested by Oxford ([0005] & [0101] & [0106]).
Referring to claims 7, 16, Litsios, as modified in view of Wentz above, does not disclose a verification token that verifies the hashed authorized input and the hashed expected output. 
Oxford discloses the generation of an HMAC output ([0106] & Figure 10, 1014: output 1014 reads on the claimed verification token) that is result of a first input being run through an HMAC function to create an output (Figure 10, 1012) that is then utilized, as the key to HMAC function 1002, along with the HMAC output of a second input (Figure 10, 1004), to generate HMAC output 1014, which meets the limitation of wherein the VHMAC uses the HMAC of the second verification value as a key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the authorized input and expected output of Litsios to have been hashed in the manner described in Oxford, in order protect the software execution validation procedure of Litsios from replay attacks as suggested by Oxford ([0005] & [0101] & [0106]).
Referring to claim 8, Litsios discloses that additional code segments can be executed after the validated execution of first code segment, such that the addition code segments are executed in the same manner as the first code segment that includes validated execution that requires the authorized input data and expected output data such that the code segment is executed with respect to the authorized input data to generate actual output data that is compared against the expected output data ([0189] & [-0192]-[0193] & [0229]: receiving authorized input data and expected output data for each code segment would read on the claimed repeating the defining of the associated verification record for each software component), which meets the limitation of for each iteration of transforming an input of the software product to an output of the software product, repeating the defining of the associated verification record for each software component.
Referring to claim 9, Litsios discloses that the validation for each code segment is performed by receiving authorized input data and expected output data ([0193]). Litsios does not disclose that the authorized input data and expected output data is hashed. 
Wentz discloses generating verification data for software that includes a cryptographic hash of program inputs and program outputs (Col. 29, line 62 – Col. 30, line 10), which meets the limitation of wherein determining the authentication value for the software product includes calculating a hash value based on a hash function and on the output data of the software product. It would have been obvious to one of ordinary skill in the art for the authorized input data and expected output data of Litsios to have been hashed in order to provide tamper-proof representations of the data as suggested by Wentz (Col. 3, lines 58-65 & Col. 4, lines 16-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437